Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 11/30/2020. Applicant amended claims 1 – 5, 10 – 12, 15 – 20; claims 1 – 20 are pending in this application.

Response to Arguments
Applicant's argument filed 11/30/2020 regarding claim 15 has been fully considered but it is not persuasive. Applicant argues regarding reference US Patent Application Publication to Szymaszek (2006/0197041), “as seen in Szymaszek's Figure 1, the manual opening stem 50 is not mounted to the central inlet port 75 as the manual opening arrangement is to the follower arrangement in independent claim 15 of the present application.” Claim 15 requires the “the step of mounting a manual opening arrangement to the pilot arrangement”, examiner maintains nothing in the claim requires the manual opening arrangement to be mounted to the central inlet port 75. The Szymaszek teaches a pilot valve arrangement (examiner is interpreting the main valve member to be part of the pilot arrangement) for opening the valve, further Szymaszek teaches a manual operator (50, Fig. 1) to open the main valve (pilot arrangement), thereby meeting the limitations of the claimed subject matter. If the applicant intended the manual operator to be located at a particular location, applicant is invited to amend the claim to particularly point and distinctly claim the subject matter applicant regards as the invention.
Applicant’s amendment to claims 1 – 5, 10 -12, 15 – 20 overcomes the 35 USC 112 (b) rejection of the previous office action. The 35 USC 112 (b) rejection of the previous office action is hereby withdrawn.
Applicant’s submission of amended figure 2 overcomes the drawing objection of the previous office action. The drawing objection of the previous office action is hereby withdrawn.
Based on the foregoing, the rejection of claim 15 is maintained and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information Disclosure Statement
The information disclosure statement filed 10/02/2020 is acknowledged by the examiner.

Drawings
The drawings were received on 11/30/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication to Szymaszek (2006/0197041).
Regarding claim 15, Szymaszek discloses a method for assembling a soft throttling valve (Fig. 1), the method comprising the step of mounting a pilot arrangement being arranged to throttle a pilot fluid flow (75, Fig. 1), wherein the step of mounting a manual opening arrangement (50, Fig. 1) to the pilot arrangement, the manual opening arrangement (50, Fig. 1) being adapted to manually open a main valve (34, Fig. 1) situated in the soft throttling valve.  

Allowable Subject Matter
Claims 1 – 14, 16 – 20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753